      
 

GR ts" AY YS
Pog FoR ON

PAW EE

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK oor ee
ee 4 - 2aboht 6)
STEVEN HIRSCH, 19¢v10380 (DLC)
Plaintiff, ORDER OF
~v- DISCONTINUANCE
HEAVY INC.,
Defendant.
eee ee x

DENISE COTE, District Judge:

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by March 9, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004}.

 

Dated: New York, New York
February 6, 2020

ISK COTE
United States District Judge

 
